,'" .
                                                                                   FILED
                             UNITED STATES DISTRICT COURT
                                                                                     APR 2 1 2009
                             FOR THE DISTRICT OF COLUMBIA                      NANCY MAYER WHITTINGTON. CLERK
                                                                                     U.S. DISTRICT COURT


Jerome Julius Brown, Sr., et al.,              )
                                               )
        Plaintiff(s),                          )
                                               )
        v.                              )              Civil Action No.    09 0720
                                        )
Brooks Norris, Supervisor,              )
Corespondence and Constituent Services, )
Office of the Governor et al.,          )
                                        )
       Defendant(s).                    )


                                      MEMORANDUM OPINION

        Before the Court is the pro se complaint and an application to proceed in forma pauperis.

The Court will grant the application to proceed in forma pauperis and dismiss the complaint

without prejudice.

        Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint contain a short

and plain statement ofthe grounds upon which the court's jurisdiction depends, a short and plain

statement of the claim showing that the pleader is entitled to relief, and a demand for jUdgment

for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum standard of

Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to prepare a

responsive answer, to prepare an adequate defense and to determine whether the doctrine of res

judicata applies. Brown v. Califano, 75 F.R.D. 497,498 (D.D.C. 1977).

       The Complaint fails to meet the requirements of Rule 8(a). The complaint does not make

clear whether there is one plaintiff or multiple plaintiffs. It does not indicate what the defendants

did to cause injury to the plaintiff(s) or what reliefthe plaintiff(s) seek. Most importantly, the
complaint does not set forth a short and plain statement regarding this Court's jurisdiction over

this matter, and the court cannot discern any basis for its jurisdiction on the face of this

complaint. Accordingly, the Court will dismiss the complaint without prejudice. An appropriate

order accompanies this memorandum opinion.




                                                       Uni d States District Judge




                                                 -2-